 Case 2:20-cv-05554-RSWL-AGR Document 15 Filed 11/16/20 Page 1 of 8 Page ID #:299



1    WORTHE HANSON & WORTHE
2    TODD C. WORTHE – State Bar No. 177452
     MACKENZIE C. FOELLMER – State Bar No. 255721
3
     1851 East First Street, Suite 860
4    Santa Ana, California 82705
     Telephone (714) 285-9600
5
     Facsimile (714) 285-9700
6    TWorthe@Whwlawcorp.com
7
                           UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9

10   JOHN DOE 1; AN INDIVIDUAL; and                 CASE NO. 2:20-cv-05554-
11
     JOHN DOE 2, AN INDIVIDUAL,                     RSWL(AGRx)
                                                    BEFORE THE HONORABLE
12                Plaintiffs,                       Ronald S.W. Lew
13
                  vs.                               MEMORANDUM OF POINTS
14
                                                    AND AUTHORITIES IN REPLY
15
     UNITED AIRLINES, INC., AN ILLINOIS             TO OPPOSITION TO MOTION
     CORPORATION; ROE 1, AN                         TO DISMISS PORTIONS OF
16   INDIVIDUAL; ROE 2, AN INDIVIDUAL;              PLAINTIFFS’ SECOND
17   ROE 3, AN INDIVIDUAL; AND ROES 4               AMENDED COMPLAINT
     THROUGH 50, INCLUSIVE.
18
                  Defendant                         [Federal Rules of Civil Procedure,
19                                                  Rule 12(b)(6)]
20
                                                    Date: December 1, 2020
21
                                                    Time: 10:00 a.m.
22                                                  Crtrm: TBD
23
                                                    Complaint Filed: May 18, 2020
24

25         Defendant UNITED AIRLINES, INC. (“United”) respectfully submits the
26   following reply to the opposition of plaintiffs JOHN DOE 1 (“Doe 1”) and JOHN
27   DOE 2 (“Doe 2,” collectively, “plaintiffs”) to United’s motion to dismiss the first
28   cause of action (for violation of the Unruh Civil Rights Act) and prayer for
                                               1
 Case 2:20-cv-05554-RSWL-AGR Document 15 Filed 11/16/20 Page 2 of 8 Page ID #:300



1
     punitive damages, treble damages, and attorneys’ fees, contained in the second
2
     amended complaint (“SAC”) (ECF Doc. 12).
3
                  MEMORANDUM OF POINTS AND AUTHORITIES
4
     I.    INTRODUCTION
5
           The Court, plaintiffs and United all agree on one thing: to state an
6
     actionable claim for violation of the Unruh Act, plaintiffs must plead
7
     nonconclusory facts showing intentional discrimination. See ECF Doc. 11 at
8

9
     pp.12-13 (quoting Grier v. Brown, 230 F. Supp. 2d 1108, 1120 (N.D. Cal. 2002)

10
     (“A plaintiff bringing an Unruh Act violation claim cannot allege intentional

11   discrimination in a conclusory fashion.”)
12         In its order granting United’s prior motion to dismiss that challenged the
13   sufficiency of the first amended complaint (“FAC”), the Court found “that
14   Plaintiffs’ allegations as to intentional discrimination are conclusory.” Id. at p.13.
15   Now, plaintiffs’ halfhearted claims to the contrary notwithstanding, the
16   allegations in the SAC that strain to describe unlawful, intentional discrimination,
17   are no more factual, or nonconclusory, than those that preceded them. The
18   allegations in the SAC are equally insufficient.
19         In response to United’s challenge to the allegations regarding punitive
20   damages, plaintiffs claim their factually “unsupported and conclusory averments
21
     of malice or fraudulent intent” suffice. However, their argument that liberal
22
     pleading rules free them from having to allege a factual basis for their punitive
23
     damage claim relies on outmoded authority that is incompatible with the
24
     Supreme Court holdings in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct.
25
     1955 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009).
26
     ///
27
     ///
28
                                                 2
 Case 2:20-cv-05554-RSWL-AGR Document 15 Filed 11/16/20 Page 3 of 8 Page ID #:301



1
            In fact, as before, plaintiffs have not alleged what is required to state a
2
     legally actionable claim under the Unruh Act or to recover punitive damages
3
     under California law.
4
     II.    ARGUMENT
5

6           A.      Plaintiffs Have Not Alleged and Cannot in Good
                    Faith Allege Intentional Discrimination by United
7
            “Plaintiffs pursuing Unruh Act claims in federal courts may not rely on a
8
     conclusory allegation of intentional discrimination.” See Estate of Miller v. Cty. of
9
     Sutter, No. 2:20-cv-00577-KJM-DMC, 2020 U.S. Dist. LEXIS 204517, at *55-56
10
     (E.D. Cal. Oct. 30, 2020) (citing Grier, 230 F. Supp. 2d at 1120). Contrary to what
11

12
     plaintiffs say, United does not take the position that they need to “prove their case

13
     at the pleading stage.” ECF Doc. 14 at p.7.

14          Instead, United showed before, and underscores now, that what plaintiffs
15   say in paragraphs 67-68 of the SAC does not amount to a nonconclusory, factual
16   description of intentionally discriminatory conduct.1 Paragraph 67 in the SAC is
17   nearly identical to paragraph 66 in the FAC. The only difference is the addition
18   of a single sentence that says, “Their [the flight attendants’] conduct, taken in its
19   totality, amounted to intentional discrimination based on PLAINTIFFS’ age, sex,
20   and race.” ECF Doc. 12, ¶ 67. This small edit is as substantively vacuous as it is
21

22

23

24

25   1
             Plaintiffs rely on these two paragraphs in defending the claimed adequacy of their
26   allegations of intentional discrimination. Neither in these paragraphs, nor in any others, do
     plaintiffs allege nonconclusory facts showing unlawful discrimination. Plaintiffs are also
27   wrong to conflate intentional acts (e.g., “an active decision and thought process” (ECF Doc.
     12, ¶ 68) and intentional discrimination and reflexively equate the two.
28
                                                     3
 Case 2:20-cv-05554-RSWL-AGR Document 15 Filed 11/16/20 Page 4 of 8 Page ID #:302



1
     conclusory; it does nothing to elevate the allegations to the level of a
2
     nonconclusory, factual description of unlawful discrimination.2
3
              In paragraph 68 of the SAC, plaintiffs fare no better in alleging intentional,
4
     invidious discrimination. The boilerplate allegation that the defendants “acted
5
     with intentional disregard and indifference” (id., ¶ 68) is precisely the kind of
6
     averment that the Court explained is legally insufficient. See ECF Doc. 11 at
7
     pp.12-13. Plaintiffs go on to refer to “studies” they interpret as somehow
8

9
     concluding “that sexual assault and harassment does not occur to young African

10
     American men.” ECF Doc. 12, ¶ 68. But what these “studies,” or their supposed

11   conclusions, have to do with the actions of the United flight attendants with
12   respect to either plaintiffs or intentional, unlawful discrimination, is anyone’s
13   guess.
14            This allegation about “studies” that purportedly reach the (questionable)
15   conclusion that young African American men are not victims of sexual assault is
16   especially perplexing given that plaintiffs point to these same “studies” (in
17   paragraphs 21-31 of the SAC) to explain why, in their view, United “knew – or
18   should have known – of this growing prevalence of in-flight sexual assaults.” Id.,
19   ¶ 31. However, if these seemingly inconsistent references to the “studies” can be
20   logically reconciled, it is unclear how.
21
              Finally, plaintiff’s allegation that “if harassment and assault occur, it was
22
     not worth their time and effort to properly address, resolve, and prevent
23

24

25

26   2
            In Grier, 230 F. Supp. 2d at 1120, the Court noted that “[t]he revision of a single
27   statement in the complaint falls far short of curing this defect” – the failure to allege, in a
     nonconclusory manner, intentional discrimination. The Court also expressed confidence that
28   allowing leave to amend would be futile.
                                                      4
 Case 2:20-cv-05554-RSWL-AGR Document 15 Filed 11/16/20 Page 5 of 8 Page ID #:303



1
     additional occurrences” (ECF Doc. 12, ¶ 68), is all but incomprehensible. In any
2
     event, it does not describe unlawful discrimination.
3
           Plaintiffs’ allegations in the SAC are analogous to those found insufficient
4
     in Card v. Ralph Lauren Corp., No. 18-cv-02553-JSC, 2018 U.S. Dist. LEXIS
5
     147609 (N.D. Cal. Aug. 29, 2018). There, the plaintiff alleged that defendants
6
     discriminated against her on the basis of her gender and ethnicity by engaging in
7
     “extraordinarily harsh and rude direct communications,” making “baseless
8

9
     complaints,” and favoring other vendors such that “the only conclusion that can

10
     reasonably be drawn is that the treatment...could only be explained by animus

11   toward her immutable characteristics of gender, and apparent nationality and
12   sexual orientation.” Id. at *23-25. (In Card, the Court not only concluded that
13   these conclusory averments were insufficient, but also that, based on the
14   allegations, amendment of the pleadings would be futile. Id. at *25.)
15         There is another compelling indication that plaintiffs have neither alleged
16   nor could in good faith allege, facts showing intentional discrimination. That is
17   their failure to point to intentional discrimination by a particular individual.
18   Instead, their conclusory allegations cast a broad and indistinct net, targeting:
19   “UNITED, FLIGHT ATTENDANTS, and ROES 4 through 50.” See, e.g., ECF
20   Doc. 12, ¶¶ 64-69.
21
           This mirrors the allegations in Azam v. Wells Fargo Bank, N.A., No. 8:14-
22
     cv-00456-PSG-DFM, 2015 U.S. Dist. LEXIS 189887, at *27-28 (C.D. Cal. Jan.
23
     13, 2015). There, “[i]nstead of pleading facts showing intentional discrimination
24
     by specifically identified Defendants, Plaintiff offers the vague and conclusory
25
     allegation that ‘Defendants, their employees, agencies, affiliates, contractors
26
     direct [sic] and indirectly aided and allow [sic] a condition to exist in which
27
     plaintiff was demeaned and not provided with notice of essential elements of the
28
                                                5
 Case 2:20-cv-05554-RSWL-AGR Document 15 Filed 11/16/20 Page 6 of 8 Page ID #:304



1
     foreclosure process and refused to provide essential information concerning his
2
     application for loan modification and treated plaintiff differently than White
3
     homeowners in comparable circumstances.’” Id. The Court held “[t]his does not
4
     amount to an Unruh Civil Rights Act claim.” Id. at *28. The same is true here.
5
           Plaintiffs’ conclusory allegations of intentional discrimination do not
6
     suffice to maintain a plausible claim against United for violating the Unruh Act.
7
     Therefore, the first cause of action should be dismissed with prejudice, together
8

9
     with the remedies that plaintiffs seek under the statute (viz., statutory damages,

10
     treble damages, and attorneys’ fees).

11         B.       Plaintiffs Have Failed to Allege What is Required
12
                    for an Award of Punitive Damages in this Case

13
           Much of United’s showing regarding the insufficiency of plaintiffs’

14   punitive damage allegations goes unanswered in plaintiffs’ opposition. They do
15   not even try to explain what any of the many named senior airline executives
16   (whose names and titles were presumably harvested by plaintiffs because they are
17   a matter of public record) knew or did that is pertinent to this case. Plaintiffs
18   cannot possibly muster factually supported allegations pertaining to any of these
19   individuals.
20         Plaintiffs seem to admit they have alleged nothing more than “bare
21   allegations of oppression, fraud or malice,” but urge that that is good enough. Not
22   so. Plaintiffs’ argument, and the cases they cite for the proposition that a plaintiff
23   seeking punitive damages “may rest on unsupported and conclusory averments of
24
     malice or fraudulent intent” (ECF Doc. 14 at p.10, emphasis in original), rely on
25
     outdated notions about federal pleading requirements.
26
           As another judge of this Court explained, cases that stood “for the
27
     proposition that punitive damages claims can be plead through conclusory
28
                                                6
 Case 2:20-cv-05554-RSWL-AGR Document 15 Filed 11/16/20 Page 7 of 8 Page ID #:305



1
     language under Rule 8(a) or 9(b),” including the case relied on by plaintiffs,
2
     Clark v. Allstate Ins. Co., 106 F. Supp. 2d 1016, 1018-1019 (S.D. Cal. 2000),
3
     were “decided before Twombly and Iqbal and thus [their] Rule 8(a) and 9(b)
4
     analysis is inapplicable.” L & S Enters. v. Sentinel Ins. Co., No. EDCV 16-1841-
5
     SVW-SPx, 2016 U.S. Dist. LEXIS 195928, at *4 (C.D. Cal. Oct. 24, 2016).
6
           Kelley v. Corr. Corp. of Am., 750 F. Supp. 2d 1132 (E.D. Cal. 2010)
7
     presaged the holding in L&S Enters. It also recognized that cases that stood “for
8

9
     the proposition that conclusory assertions of malice, fraud or oppression are

10
     sufficient for pleading purposes to state a claim for punitive damages were all

11   decided prior to the Supreme Court’s decision in Twombly in 2007 and in Iqbal in
12   2009.” Id. at 1147. Kelley further explains that “the pleading standards set forth
13   in Twombly and Iqbal more closely approximate standards that are well
14   established in California law” and “concludes that the application of the pleading
15   standards set forth in Twombly and Iqbal to claims for punitive damages under
16   California law serves the salutary purpose of harmonizing standards applicable to
17   state and federal proceedings while avoiding unnecessary pleading distinctions
18   between consequential and punitive damages claims in diversity proceedings in
19   federal court.” Id.
20         Moreover, “and equally supportive of the applicability of the higher
21
     pleading standards, is the express policy that ‘[p]unitive damages are never
22
     awarded as a matter of right, are disfavored by the law, and should be granted
23
     with the greatest of caution and only in the clearest of cases.’” Id. (quoting
24
     Endurance American Specialty Ins. Co. v. Lance, 2010 U.S. Dist. LEXIS 100467,
25
     2010 WL 3619476 (E.D. Cal. 2010) at *18, in turn quoting Henderson v. Security
26
     Pacific Nat’l Bank, 72 Cal.App.3d 764, 771, 140 Cal. Rptr. 388 (1977)).
27
     ///
28
                                                7
 Case 2:20-cv-05554-RSWL-AGR Document 15 Filed 11/16/20 Page 8 of 8 Page ID #:306



1
            Notably, this Court’s prior order that, among other things, recognized the
2
     insufficiency of plaintiffs’ punitive damage allegations, implicitly recognizes
3
     how Twombly and Iqbal have altered – and heightened – the pleading standard
4
     for punitive damages under California law.
5
     III.   CONCLUSION
6
            The SAC represents plaintiffs third attempt to plead their case. Still, they
7
     have fallen short. They have failed to allege a legally viable claim under the
8

9
     Unruh Civil Rights Act and lawful entitlement to punitive damages. Accordingly,

10
     the first cause of action, and paragraphs 101, 102 and 103 should be dismissed.

11          Because plaintiffs have demonstrated their inability to proffer
12   nonconclusory, factually supported allegations in support of these claims, and
13   since they have not explained what they would do if given an opportunity to file a
14   fourth complaint, these claims should be dismissed with prejudice and further
15   leave to amend should be denied.
16   DATED: November 17, 2020 WORTHE HANSON & WORTHE
17

18                                    By: /s/ Todd Worthe
19                                    TODD C. WORTHE
                                      MACKENZIE C. FOELLMER
20
                                      Attorneys for Defendant, UNITED AIRLINES,
21                                    INC.
22

23

24

25

26

27

28
                                                8
